DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 8/19/2022, wherein:
Claims 1, and 7, have been amended;
Claims 2-4, and 8-10 remain as original; and
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites limitations for “smart contracts including at least one bundle of rights”, and a “the trust voucher blockchain”.  Claims 1 and 7 recite limitations for “identified distribution objects”, “first condition for distribution of a first distribution object from the requestor”, “second condition for distribution of a first distribution object from the requestor”, “trust source distribution instructions”, and “plurality of trust source distribution triggering events”.  The limitations are indefinite because these terms are not included or defined in the specification or recognized in the art, and therefore it is unclear what the meanings of the limitations are.    
The claims state that the “identified distribution objects” are selected from money, merchandise, video messages, voice messages and text messages.  The closest reference in the specification similar to “identified distribution objects” is paragraph 83 of the specification which states that “The distribution trust system is configurable to issue…initiate one or more gift disbursements…instead of a gift, the system can send a voice, or video message or electronic communication later in time following the same process as a gift disbursement”.  For purposes of examination and in accordance with the specification, the limitation “identified distribution objects” will be interpreted as “gift disbursements” issued by the trust disbursement system which may include gifts such as merchandise, video messages, and text messages.   
In regards to the limitation for “first condition for distribution of a first distribution object from the requestor”, “second condition for distribution of a first distribution object from the requestor”, it is unclear what a first and second condition are.  The closest term in the specification is a “disbursement trigger” in paragraph 0082 and the specification further indicates in paragraphs 0082-0089 that the trust is distributed upon the death of the user.  The specification further states in Example 2 and Example 3 described in paras. 0086-0089 that gifts may be delivered at a future time to one or more beneficiaries “e.g., a string of pearls for a daughter’s 21st birthday, a leather briefcase for projected college graduation, etc.”.  It is also unclear whether the first and second conditions are the same as the first and second triggering events in line 15 of claim 1.  For purposes of examination and in accordance with the specification, the limitation the first condition and second condition will be interpreted as the first and second triggering events.  
In regards to the limitations for “smart contracts including at least one bundle of rights”, it is unclear what the bundle or rights is because the term is not in the specification.  In addition, the term “smart contract” only appears once in the specification.  “Smart contract” is only mentioned in para. 0038 as “Portions of the distributed ledger can form a smart contract which includes an offer, acceptance and consideration”.  Therefore for purposes of examination, the smart contract and bundle of rights will be interpreted as an “offer, acceptance, and consideration”.
In regards to the limitation for “trust source distribution instructions”, it is unclear what a “trust source distribution instruction” is or what a trust source distribution includes.  The closest term in the specification to a “trust source distribution instruction” is “instructions 520” in paragraph 0065 which states that “the trust distribution system is configurable to provide instructions 520 to a trust account or deposit account”.  The specification further states in paras. 0066-0085 and figs. 5-6D, that the trust distribution system includes a retirement account distribution process for distributing the user’s retirement funds such as an IRA, 401K, 403b, etc. to the beneficiaries of the trust.  For purposes of examination and in accordance with the specification, the limitation “trust source distribution instructions” will be interpreted as “instructions for distributing the requestor’s retirement accounts to the beneficiary recipients”.
In regards to the limitation for “a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions”, it is unclear what a “trust source distribution triggering event” is and it is also unclear how there could be a plurality of “trust source distribution triggering events” for each trust source distribution instruction.  The closest term in the specification to a “trust source distribution triggering event” for distribution the retirement accounts of the requestor is in paragraph 0066 which states that the retirement account distribution process is initiated upon the death of the user and paragraph 0080 which states “turning to Fig. 6B, a retirement account distribution 605 upon death process is illustrated”.  There is no reference in the specification to a triggering event for distribution of the requestor’s retirement accounts other than the death of the requestor.  It is also unclear whether the plurality of trust source distribution triggering events are the same as the first and second triggering events in line 15 of claim 1.  For purposes of examination and in accordance with the specification, the limitation “a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions” will be interpreted as the first and second triggering events. 
In regards to the limitation for “the trust voucher blockchain”, there is a lack of antecedent basis for this limitation in the claim, and it is also unclear whether “the trust voucher blockchain” is the same as, or different from the trust blockchain.  There is also no reference to a “trust voucher blockchain” in the specification.  For purposes of examination, the trust voucher blockchain will be interpreted as the trust blockchain.

Dependent claims 2-6, and 8-11, are rejected pursuant to 35 USC 112(b) based on their dependency on a claim rejected pursuant to 35 USC 112(b).  The rejections that follow are interpreted in light of the 35 USC 112(b) rejections discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for creating a trust which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-11 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: creating a trust.  The steps of: perform operations comprising: wherein each of the at least one bundle of rights designates at least one recipient user, at least one advisor user, at least one requestor user, and a first triggering event and a second triggering event; receiving a request to create a trust from a requestor; creating a trust; obtaining recipient information from the requestor; obtaining instructions for distribution of one or more identified distribution objects from the requestor for the recipient, wherein the one or more identified distribution objects are selected from money, merchandise, video messages, voice messages, and text messages; obtaining identification of a first condition for distribution of a first distribution object from the requestor; appending the first condition for distribution of the first distribution object to the trust; obtaining a second condition for distribution of the first distribution object from the requestor; appending the second condition for distribution of the first distribution object to the trust; appending the recipient information for the first distribution object to a trust; appending the one or more identified distribution objects for the recipient to the trust; repeating the steps of obtaining identification, appending the first condition for distribution, obtaining the second condition for distribution, and appending the second condition for distribution for each identified distribution object; obtaining one or more trust source information from the requestor; obtaining one or more trust source distribution instructions from the requestor for the recipient; obtaining a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions from the requestor for the recipient; appending the one or more trust source information to the trust blockchain; appending the one or more trust source distribution instructions for the recipient to the trust; appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust; obtaining an advisor information from the requestor; appending the advisor information to the trust blockchain; generating the trust wherein the trust comprises a control logic configured to control access to the trust based on obtaining verification of a condition for trust and the control logic is executed configured to receive a first instruction to administer the trust; appending the trust to the trust, receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events; and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise, when considered collectively as an ordered combination, recite the abstract idea of creating a trust.  
For independent claim 7, the claim recites an abstract idea of: creating a trust. The steps of: A method for account creation, the method comprising: receiving a request to create a trust from a requestor; obtaining recipient information from the requestor; obtaining instructions for distribution of one or more distribution objects from the requestor for the recipient, wherein the one or more identified distribution objects are selected from money, merchandise, video messages, voice messages, and text messages; obtaining identification of a first condition for distribution of a first distribution object from the requestor; appending the first condition for distribution of the first distribution object to the trust voucher; obtaining a second condition for distribution of the first distribution object from the requestor; appending the second condition for distribution of the first distribution object to the trust; appending the recipient information for the first distribution object to a trust; appending the one or more identified distribution objects for the recipient to the trust, repeating the steps of obtaining identification, appending the first condition for distribution, obtaining the second condition for distribution, and appending the second condition for distribution for each identified distribution object; obtaining one or more trust source information from the requestor; obtaining one or more trust source distribution instructions from the requestor for the recipient; obtaining a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions from the requestor for the recipient; appending the one or more trust source information to the trust; appending the one or more trust source distribution instructions for the recipient to the trust; appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust: obtaining an advisor information from the requestor; appending the advisor information to the trust; generating the trust wherein the trust comprises a control logic configured to control access to the trust based on obtaining verification of a condition for trust and the control logic is executed configured to receive a first instruction to administer the trust; appending the trust to the trust blockchain; receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events, and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise, when considered collectively as an ordered combination, recite the abstract idea of creating a trust.
Independent claims 1 and 7, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  The claimed steps for creating a trust, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity because they are commercial or legal interactions including agreements in the form of contracts and business relations.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “at least one hardware processor; an immutable ledger-based platform; a server computer for a tokenized trust issuing entity; and a requestor user device, an advisor user device and a recipient user device wherein the immutable ledger-based platform is in network communication with the server computer for the tokenized trust issuing entity and at least one of the requester user device, advisor user device and recipient user device, wherein the immutable ledger-based platform facilitates a remote transaction of tokenized trust between the requestor user device, a first controller, and the recipient user device, wherein the immutable ledger-based platform deploys tokenized agreements for the tokenized trust for the tokenized trust issuing entity, wherein the tokenized agreements are smart contracts including at least one bundle of rights; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented, and a trust voucher blockchain”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-6, and 8-11 recite similar limitations as independent claims 1, and 7; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only further refine the abstract idea of creating a trust.  For instance in claims 2-4, and 8-10, the additional limitations of: obtaining a marital status from the requestor; obtaining spousal information from the requestor; obtaining spousal agreement from a spouse of the requestor; confirming the marital status; generating a marital status completion block; and appending the marital status completion block to the trust blockchain; obtaining a personalization input from the requestor for the one or more recipients; generating a personalization completion block; and uploading the personalization completion block to the trust blockchain; creating an account set-up form; creating a management agreement; creating an account transfer form; creating a margin agreement; creating an options agreement; creating a money movement agreement; generating a distribution documents completion block containing the one or more created forms and agreements; and appending the distribution documents completion block to the trust blockchain, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these describe the data that is collected and used to create the trust.
In claims 5, 6, and 11 the limitations of: generate a unique hash value for each of the documents reviewed and signed based on a secure hash algorithm in real time and store each unique hash value on the trust blockchain; notifying the recipient of a distribution under the trust; obtaining a distribution location from the recipient; making a distribution to the recipient; generating a distribution delivery completion block; and appending the distribution delivery completion block to the trust blockchain; under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these describe the intermediate steps of recording the trust on the blockchain and the steps for distributing the completed trust to a beneficiary.
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the system, the instructions, the trust blockchain, and appending to the trust blockchain”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 7 only recite the additional elements of “at least one hardware processor; an immutable ledger-based platform; a server computer for a tokenized trust issuing entity; and a requestor user device, an advisor user device and a recipient user device wherein the immutable ledger-based platform is in network communication with the server computer for the tokenized trust issuing entity and at least one of the requester user device, advisor user device and recipient user device, wherein the immutable ledger-based platform facilitates a remote transaction of tokenized trust between the requestor user device, a first controller, and the recipient user device, wherein the immutable ledger-based platform deploys tokenized agreements for the tokenized trust for the tokenized trust issuing entity, wherein the tokenized agreements are smart contracts including at least one bundle of rights; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented, and a trust voucher blockchain”.  A plain reading of Figure 1, and associated descriptions in at least: para. 0028 of the specification stating “processing components and processors generally includes circuitry used for implementing the communication and/or logic functions of a particular system”, para. 0092 of the specification stating “A computing device can include without limitation a mobile user device such as a mobile phone, a smart phone and a cellular phone, a personal digital assistant ("PDA"), such as an iPhone®, a tablet, a laptop and the like…a user can execute a browser application over a network, such as the Internet…a user may access a web browser, e.g., to provide access to applications and data and other content located on a website or a webpage of a website”, para. 0095 of the specification stating “software will constitute a "machine readable medium," that is both tangible and stores the instructions in a non-transitory form… for execution on an associated computing device”, and para. 0032 of the specification stating “the blockchain systems 50, and the components therein, may be one or more private blockchains, one or more public blockchains, and/or one or more hybrid blockchains”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “at least one hardware processor; an immutable ledger-based platform; a server computer for a tokenized trust issuing entity; and a requestor user device, an advisor user device and a recipient user device wherein the immutable ledger-based platform is in network communication with the server computer for the tokenized trust issuing entity and at least one of the requester user device, advisor user device and recipient user device, wherein the immutable ledger-based platform facilitates a remote transaction of tokenized trust between the requestor user device, a first controller, and the recipient user device, wherein the immutable ledger-based platform deploys tokenized agreements for the tokenized trust for the tokenized trust issuing entity, wherein the tokenized agreements are smart contracts including at least one bundle of rights; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented, and a trust voucher blockchain” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 7 are directed to an abstract idea. 
Dependent claims 2-6, and 8-11, recite similar additional elements as the independent claim including generic computer components, such as “the system, the instructions, the trust blockchain, and appending to the trust blockchain”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one hardware processor; an immutable ledger-based platform; a server computer for a tokenized trust issuing entity; and a requestor user device, an advisor user device and a recipient user device wherein the immutable ledger-based platform is in network communication with the server computer for the tokenized trust issuing entity and at least one of the requester user device, advisor user device and recipient user device, wherein the immutable ledger-based platform facilitates a remote transaction of tokenized trust between the requestor user device, a first controller, and the recipient user device, wherein the immutable ledger-based platform deploys tokenized agreements for the tokenized trust for the tokenized trust issuing entity, wherein the tokenized agreements are smart contracts including at least one bundle of rights; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment, creating a trust blockchain, appending to the trust blockchain, executed using the hardware processor, computer implemented, and a trust voucher blockchain” to perform the steps of independent claim 1 for: perform operations comprising: wherein each of the at least one bundle of rights designates at least one recipient user, at least one advisor user, at least one requestor user, and a first triggering event and a second triggering event; receiving a request to create a trust from a requestor; creating a trust; obtaining recipient information from the requestor; obtaining instructions for distribution of one or more identified distribution objects from the requestor for the recipient, wherein the one or more identified distribution objects are selected from money, merchandise, video messages, voice messages, and text messages; obtaining identification of a first condition for distribution of a first distribution object from the requestor; appending the first condition for distribution of the first distribution object to the trust; obtaining a second condition for distribution of the first distribution object from the requestor; appending the second condition for distribution of the first distribution object to the trust; appending the recipient information for the first distribution object to a trust; appending the one or more identified distribution objects for the recipient to the trust; repeating the steps of obtaining identification, appending the first condition for distribution, obtaining the second condition for distribution, and appending the second condition for distribution for each identified distribution object; obtaining one or more trust source information from the requestor; obtaining one or more trust source distribution instructions from the requestor for the recipient; obtaining a plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions from the requestor for the recipient; appending the one or more trust source information to the trust blockchain; appending the one or more trust source distribution instructions for the recipient to the trust; appending the plurality of trust source distribution triggering events for each one of the one or more trust source distribution instructions to the trust; obtaining an advisor information from the requestor; appending the advisor information to the trust blockchain; generating the trust wherein the trust comprises a control logic configured to control access to the trust based on obtaining verification of a condition for trust and the control logic is executed configured to receive a first instruction to administer the trust; appending the trust to the trust, receiving a notification of an occurrence of a distribution triggering event; determining if the distribution triggering event corresponds to one of the plurality of the identified distribution triggering events or one of the plurality of trust source distribution triggering events; and at least one of delivering the trust source distribution, the video message, the voice message, and the text message or instructing a merchant to deliver merchandise, and based on similar reasoning and rationale for the steps of independent claim 7, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receiving a request to create a trust from a requestor, obtaining recipient information from the requestor, obtaining instructions for distribution of one or more distribution objects from the requestor, obtaining identification of a first condition for distribution of a first distribution object, obtaining a second condition for distribution of the first distribution object, repeating the steps of obtaining identification…obtaining the second condition for distribution, obtaining one or more trust source information from the requestor, obtaining one or more trust source distribution instructions from the requestor, obtaining a plurality of trust source triggering events, obtaining an advisor information from the requestor, receiving a notification of an occurrence of a distribution triggering event, delivering the trust source distribution, the video message, the voice message, and the text message, or instructing a merchant to deliver merchandise”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “generating the trust…, deploys tokenized agreements…, and determining if the distribution triggering event corresponds to…distribution triggering events”.  MPEP 2106.05(d)(ii) also provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “creating a trust blockchain, appending the first condition…to the trust voucher blockchain, appending the second condition…to the trust voucher blockchain, repeating the steps of…appending the first condition…, appending the second condition…, appending the recipient information to a trust blockchain, appending the one or more identified distribution objects…to the trust blockchain, appending the one or more identified distribution triggering events…to the trust blockchain, appending the one or more trust source information to the trust blockchain, appending the one or more trust source distribution instructions…to the trust blockchain, appending the plurality of trust source distribution triggering events…to the trust block chain, appending the advisor information to the trust blockchain, and appending the trust to the trust blockchain”.  Furthermore, the benefits of using a blockchain are well-understood, routine activities previously known to the industry, specified at a high level of generality (See MPEP 2106.05(d)) as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin... Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass ail methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term "blockchain technologies” to indicate the general class of distributed ledgers based on community consensus... Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.
Therefore, independent claims 1 and 7 are not patent eligible.  
In addition, the dependent claims 2-6, and 8-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the system, the instructions, the trust blockchain, and appending to the trust blockchain” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 2-6, and 8-11 recite limitations for: “generating a…completion block, appending…to the trust blockchain, uploading…to the trust blockchain, generating a unique hash value…based on a secure hash algorithm in real time and store each unique hash value on the trust blockchain, creating a trust blockchain”, which are electronic record keeping, storing and retrieving information in memory that are well understood and conventional functions (see MPEP 2106(d)(ll).  Dependent claims 2-6, and 8-11 also recite limitations for: “obtaining…, notifying the recipient…, making a distribution…, and receiving a request…”, which are well understood and conventional functions for receiving or transmitting data over a network (see MPEP 2106(d)(ll).  Dependent claims 2-7 also recite limitations for: “confirming…, creating…a form, and creating a…agreement”, which are akin to performing repetitive calculations which are well understood and conventional functions (see MPEP 2106(d)(ll).  For these reasons, dependent claims 2-6, and 8-11 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1 and 11, over prior art.
The closest prior art of record is US 2018/0315143 to Rang et al. (hereinafter referred to as Rang), US 2002/0072925 to Krim (hereinafter referred to as Krim), US 2012/0284201 to Racanelli et al. (hereinafter referred to as Racanelli), and US 7,454,376 to Argenbright (hereinafter referred to as Argenbright.  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, and 7.  For independent claim 1, the prior art of Rang, Krim, Racanelli, and Argenbright specifically do not disclose: “wherein the immutable ledger-based platform deploys tokenized agreements for the tokenized trust for the tokenized trust issuing entity, wherein the tokenized agreements are smart contracts including at least one bundle of rights, wherein each of the at least one bundle of rights designates at least one recipient user, at least one advisor user, at least one requestor user, and a first triggering event and a second triggering event; obtaining identification of a first condition for distribution of a first distribution object from the requestor; appending the first condition for distribution of the first distribution object to the trust voucher blockchain; obtaining a second condition for distribution of the first distribution object from the requestor; appending the second condition for distribution of the first distribution object to the trust voucher blockchain; appending the recipient information for the first distribution object to a trust blockchain for the immutable ledger-based platform; appending the one or more identified distribution objects for the recipient to the trust block chain for the immutable ledger-based platform; repeating the steps of obtaining identification, appending the first condition for distribution, obtaining the second condition for distribution, and appending the second condition for distribution for each identified distribution object”.  Similar reasoning and rationale apply to the other independent claim 7.  Dependent claims 2-6, and 8-11 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-11 under 35 USC 101, 35 USC 112, and 35 USC 103 have been fully considered by the Examiner.  
The Examiner finds the Applicant’s arguments regarding the 35 USC 103 rejections persuasive and the 103 rejections are withdrawn  Applicant’s arguments regarding the rejections pursuant to 35 USC 112 are not persuasive and the 112 rejections are maintained as indicated in the above final rejection.  
In regards to the 35 USC 101 rejections, the Applicant argues on page 13 of their remarks that under Step 2A of the 2019 PEG, that the claimed limitations provide for a clear improvement of a technical field by providing a plurality of triggering events to a distribution mechanism for achieving a distribution of items to a recipient at select times upon a triggering event which is secured through the use of blockchain.  Examiner respectfully disagrees with Applicant’s argument.  Distributing money, messages, and gifts to a recipient at a select time based upon a triggering event and recording the information on a blockchain is not a technical solution to a problem, or an improvement to the functioning of a computer or to any other technology or technical field.  Applicant’s claims recite an abstract idea of Certain Methods of Organizing Human Activity and are not indicative of integration into a practical application because the additional elements amount to mere instructions to apply the exception using generic computer components.  A computer system receiving information over a network from a requestor to create a trust with beneficiaries and recording the information on a blockchain is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The Applicant’s claims do not improve the functioning of the computer or any other technology, because the Applicant’s claimed system is merely using the computer and blockchain as a tool to record and maintain a trust.  Applicant’s claimed invention only improves the business process of providing a trust as an estate planning tool.  
The Applicant also argues in their Remarks that the claimed limitations amount to “significantly more” because when the additional elements are considered in combination they provide for an improvement in technology under Step 2B that includes triggering events for distributing money, messages and gifts to a recipient at select times based on a triggering event.  Examiner respectfully disagrees with Applicant’s argument that the claims are indicative of an inventive concept under Step 2B of the PEG.  As stated previously, distributing money, messages, and gifts to a recipient at a select time based upon a triggering event and recording the information on a blockchain is nothing more than executing instructions to apply the exception to a computer; and are generally well-understood routine and conventional activities for: receiving/sending information, performing repetitive calculations, and electric record keeping.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the rejections of claims 1-11 pursuant to 35 USC §101 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        4/20/2022